Citation Nr: 1729822	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for bilateral pes planus with multiple plantar warts and calluses.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the above VARO; a transcript is of record.

These claims were previously before the Board in February 2013 and June 2015, at which time the Board remanded them for additional development.  The requested development has been completed on the issue of service connection for bilateral pes planus with multiple plantar warts and calluses, and the claim is properly before the Board for appellate consideration.

The issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral pes planus and plantar warts were noted at service entry and therefore pre-existed service.

2.  Bilateral pes planus and plantar warts were not aggravated beyond their natural course by service.

CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus and plantar warts have not been met.  38 U.S.C.A. §§ 1110, 1111, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Prior to initial adjudication of the Veteran's claim, a letter dated in April 2006 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran had a VA examination in December 2016, and the examiner provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was afforded a hearing in April 2012 before a VLJ in which he presented oral argument in support of his claim.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

A Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2014).  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition).

A preexisting disease or injury noted on entrance examination will be considered to have been aggravated by service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If an increase in disability is shown during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b) (2016).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The STRs show that at the July 1969 entrance examination the Veteran was noted to have plantar warts and pes planus.  At August 1969 treatment the Veteran complained of painful areas on his feet for the past year and said that he had been told that he had plantar warts.  He was diagnosed with multiple plantar calluses and was noted to be fit for induction.  The Veteran was to use functional insoles in his footwear and 3 percent lactic acid.  He complained of painful feet at March 1970 treatment and was diagnosed with large, thick hyperkeratotic areas on the balls of the feet.  In April 1970 a treating provider noted that the Veteran had calluses on both feet.  He felt that these could cause discomfort on occasion but not to the degree of intensity claimed by the Veteran or for as prolonged periods.  The Veteran was put on a profile for 14 days, and he was then found to be medically qualified for duty.  In August 1971 the Veteran complained of thick calluses on the heels. 

At March 2012 private treatment the Veteran complained of foot pain and aching that he had had for several years.  There was pain on examination.  X-rays showed osteoarthritis, joint space narrowing, dorsiflexed, second metatarsal secondary to surgery.  The assessment was degenerative joint disease, pain, bilateral pes planus, and bilateral dorsiflexed second metatarsal.  He received injections for foot pain.

In April 2012, the Veteran testified at a Board hearing that he had calluses on his feet during high school that he noticed while playing football.  He brought inserts that he used in his shoes prior to surgery that he underwent in 1979.

The Veteran had VA podiatry treatment in July 2012 at which he reported foot surgery in 1979 due to large calluses under the second metatarsal heads of both feet.  He said that the problems with the forefeet had resolved.  X-rays showed no abnormalities of the second metatarsal area.  The Veteran was noted to have pes planus and plantar fasciitis and was given Power Step orthotics.

At a March 2013 VA examination, it was noted that the Veteran was diagnosed with bilateral pes planus with warts in 1968.  The Veteran reported being diagnosed with corns on the balls of his feet and being placed on a profile during service and being given thick soled shoes.  After service he was diagnosed with corns that were later diagnosed with plantar warts, and he had surgery to relieve the pressure.  The current symptoms were intermittent callus formation on the heels that were alleviated with use of a Ped Egg scraper.  There was intermittent constricting moderate right pain in the feet, especially on instep, and occasional mild left foot pain.  The Veteran had been treated for plantar fasciitis, and his pain had improved since he stopped working.  The last plantar warts were in approximately 2010.  Inserts provided good relief, and wearing Croc shoes helped.  On examination there was pain on use and manipulation of the feet.  There were characteristic calluses on both feet, and arch supports had not provided relief.  The Veteran used orthotic inserts on a regular basis for pes planus.  The examiner opined that the foot condition was less likely than not incurred in or caused by service because the STRs show that pes planus and plantar warts were present at the time of entrance into the military.  The examiner even went further, and concluded that the Veteran's claimed conditions clearly and unmistakably were not aggravated during active service.  It was noted that the July 1969 entrance examination documented plantar warts and pes planus, indicating that they were present prior to military service.  Furthermore, the Veteran was treated in the first week of basic training for painful feet, at which time it was noted that he had been diagnosed with plantar warts/calluses as a civilian.  The examiner also noted the profile and other in-service treatment, and felt that the record did not show permanent aggravation because while there was intermittent foot pain, the Veteran denied recurrence of plantar warts for the past two years. 

To make sure that the correct standards were followed with respect to the law governing aggravation cases, the Veteran underwent another VA examination in November 2016 at which he was diagnosed with bilateral flat feet, bilateral degenerative arthritis, bilateral plantar warts, and bilateral foot calluses.  He reported chronic, moderate, aching foot pain that was worse with prolonged walking or standing.  The Veteran used over the counter foot massagers and pedicure tools to help sand down rough patches.  He wore arch supports in his shoes and denied being followed by podiatry.  On examination there was mode defuse callus build-up in the bilateral heel area.  There was also a faint, well-healed scar on the right foot over the second metatarsal head area.

The examiner opined that the Veteran's bilateral pes planus with multiple plantar warts and calluses was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  It was noted that the enlistment examination showed plantar warts and pes planus and that the July 2012 podiatry treatment showed mild diffuse callus of the left heel.  The examiner also opined that the foot condition existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  In addition to the enlistment examination, the examiner noted the instances of in-service treatment beginning in August 1969.  While the Veteran continued to have intermittent foot pain, he denied recurrence of plantar warts or calluses in the past two years and had not been treated for any foot conditions since 2012.

The Veteran's bilateral pes planus with multiple plantar warts and calluses was noted at his entrance to service.  Thus, the presumption of soundness does not apply.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  However, there is competent medical opinion evidence that any increase in severity during service was due to the natural progress of the disease, and the claim for service connection must therefore be denied.  In addition, even if the Board were to conclude that an increase in severity was sufficiently shown to justify the application of the presumption of aggravation, the record also contains competent medical opinion that has concluded that there is clear and unmistakable evidence that any increase in severity was due to the natural progress of the conditions.  Thus, the presumption of aggravation would be rebutted.  See 38 C.F.R. § 3.306.  The March 2013 VA examiner noted the profile and other in-service treatment, and felt that the record did not show permanent aggravation from service because while there was intermittent foot pain, the Veteran denied recurrence of plantar warts for the past two years.  She also concluded that there was clear and unmistakable evidence that the conditions preexisted service and were not aggravated by service.  Furthermore, the November 2016 VA examiner opined that the foot condition clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  Probative value can be given to the opinions from the VA examiners because they applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).


ORDER

Service connection for bilateral pes planus with multiple plantar warts and calluses is denied.



REMAND

The Veteran is seeking service connection for left ear hearing loss.  In June 2015 the Board remanded the claim for a new examination, and the examiner was to consider the Veteran's statements regarding having hearing loss since service.  The Veteran had a VA examination in December 2016, and the examiner opined that it was less likely as not that the left ear hearing loss was caused by or was a result of an event in military service.  The rationale was that there was no threshold shift during service and that the Veteran worked for U.S. Steel for 42 years, where hearing protection was usually but not always used.  The examiner did not consider the Veteran's prior statement from the April 2009 VA examination of having had hearing loss since 1972.  Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, an addendum to the examination opinion must be obtained before the claim can be decided on the merits. 

VA treatment records to January 2017 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
January 2017 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from January 2017 to the present.

2.  Thereafter, obtain an addendum to the December 2016 VA hearing loss examination opinion.  The Veteran's claims folder should be provided to the reviewer prior to completion of the opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss is related to service.

The examiner must consider and discuss the Veteran's report of having had hearing loss since 1972.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.

3.  Thereafter, readjudicate the claim of service connection for left ear hearing loss.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), provided an opportunity to respond, and the claim should then be returned to the Board as warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


